     Case 2:14-cr-00192-KJM-CKD Document 224 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       UNITED STATES OF AMERICA,                       No. 2:14-cr-0192-KJM-CKD-1
12                         Respondent,
13              v.                                       ORDER
14       DONALD J. PEEL,
15                         Movant.
16

17             On April 12, 2020,1 movant filed a request for reconsideration of the magistrate judge’s

18   order filed April 6, 2020, denying movant’s second motion to amend his 28 U.S.C. § 2255 motion

19   as moot. Movant filed an amended motion for reconsideration of the same ruling on May 4,

20   2020. ECF No. 222. The court treats the amended motion as the operative motion replacing the

21   original motion for reconsideration. As provided by this court’s Local Rule 303(f), a magistrate

22   judge’s orders shall be upheld unless “clearly erroneous or contrary to law.” Upon review of the

23   entire file, the court finds that the magistrate judge’s ruling was not clearly erroneous or contrary

24   to law.

25   /////

26
     1
27    All prisoner filing dates are calculated using the prison mailbox rule. See Houston v. Lack, 487
     U.S. 266 (1988).
28
                                                         1
     Case 2:14-cr-00192-KJM-CKD Document 224 Filed 05/12/20 Page 2 of 2

 1         Therefore, IT IS HEREBY ORDERED that:
 2         1. Upon reconsideration, the order of the magistrate judge filed April 6, 2020, is
 3            affirmed.
 4         2. Movant’s amended request for reconsideration (ECF No. 222), which supersedes his
 5            original request (ECF No. 221), is denied.
 6   DATED: May 11, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
